                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CRIMINAL ACTION NO. 3:14-CR-74-TBR


UNITED STATES OF AMERICA,                                                             PLAINTIFF
v.
TROY A. WIEBER,                                                                     DEFENDANT
                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Troy A. Wieber’s Motion for Release Based

on Extraordinary and Compelling Reasons. [DN 131]. The Government responded, [DN 136], and

Defendant replied, [DN 137]. This matter is ripe for adjudication. For the reasons set forth herein:

Defendant’s Motion for Release Based on Extraordinary and Compelling Reasons, [DN 131], is

DENIED.

                                        BACKGROUND

       On July 30, 2015, Defendant pled guilty to the following counts: conspiracy to possess

with the intent to distribute methamphetamine; aiding and abetting possession with the intent to

distribute methamphetamine; aiding and abetting possession with the intent to distribute

marijuana; aiding and abetting possession with the intent to distribute methamphetamine; and

possession with intent to distribute methamphetamine. [DN 95]. The Court sentenced Defendant

for a total term of 120 months imprisonment. [DN 98].

       Defendant now seeks to modify his sentence based on extraordinary and compelling

reasons pursuant to the First Step Act of 2018. [DN 131]. In support of his motion, Defendant

claims he has taken substantial steps during his incarceration to achieve the rehabilitation goals

sought by the original sentence imposed, including (1) completion of a Residential Drug Abuse

Program (“RDAP”); (2) completion of over 1,000 hours of programing; (3) creation of a service


                                                 1
called COPWATCH, for which he is currently seeking a provisional patent; (4) promotion to

Primary Welder at the Big Sandy welding shop; and (4) passage of all urinalysis test while

incarcerated. See id.

       In response, the Government argues that Defendant’s motion for release should be denied

because he failed to exhaust his administrative remedies as required by 18 U.S.C. § 3582(c). [DN

136]. The Court rejected this argument in its October 30, 2019 Memorandum and Order, finding

that Defendant had satisfied the exhaustion requirement. [DN 138]. Subsequently, the Government

filed a second response requesting the Court reconsider its prior ruling and also arguing that

Defendant’s motion should denied on the merits. [DN 142 at 776].

                             LEGAL STANDARD AND ANALYSIS

       When determining whether to grant compassionate release, courts must first determine

whether extraordinary and compelling reasons justify a sentence reduction. United States v.

Marshall, No. 3:16CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky. Jan. 9, 2020) (citing 18

U.S.C. 3582(c)(1)(A)). Congress has not defined what constitutes an “extraordinary and

compelling” reason; however, it has charged the Sentencing Commission with “describing what

should be considered extraordinary and compelling reasons for sentence reductions, including the

criteria to be applied and a list of specific examples.” United States v. Webster, No. 3:91CR138

(DJN), 2020 WL 618828, at *4 (E.D. Va. Feb. 10, 2020) (quoting 29 U.S.C. § 994(t)). The

Sentencing Commission Commentary provides that extraordinary and compelling reasons may

exist in the following circumstances:


         (A) Medical Condition of the Defendant.

               (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
               a probability of death within a specific time period) is not required. Examples



                                                      2
                include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
                stage organ disease, and advanced dementia.

                (ii) The defendant is

                        (I) suffering from a serious physical or medical condition,

                        (II) suffering from a serious functional or cognitive impairment, or

                        (III) experiencing deteriorating physical or mental health because of the
                        aging process,

                that substantially diminishes the ability of the defendant to provide self-care
                within the environment of a correctional facility and from which he or she is not
                expected to recover.

         (B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is experiencing
         a serious deterioration in physical or mental health because of the aging process; and
         (iii) has served at least 10 years or 75 percent of his or her term of imprisonment,
         whichever is less.

         (C) Family Circumstances.

                (i) The death or incapacitation of the caregiver of the defendant's minor child or
                minor children.

                (ii) The incapacitation of the defendant's spouse or registered partner when the
                defendant would be the only available caregiver for the spouse or registered
                partner.

         (D) Other Reasons. As determined by the Director of the Bureau of Prisons, there exists
         in the defendant's case an extraordinary and compelling reason other than, or in
         combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, n.1.
        Although Defendant’s circumstances do not involve any of the specific reasons described

in subsections (A)-(C), subsection (D) provides that “the Court may also consider other

‘extraordinary and compelling reasons’ not specifically articulated.” United States v. Walker, No.

1:11 CR 270, 2019 WL 5268752 at *3 (N.D. Ohio Oct. 17, 2019).1 However, “[p]ursuant to 28


1
  Although subsection (D) specifically states that the Director of the Bureau of Prisoners will determine
whether there is an extraordinary or compelling reason for release, “a majority of the district courts that
have considered the issue have likewise held, based on the First Step Act, that they have the authority to
reduce a prisoner’s sentence upon the court’s independent finding of extraordinary or compelling reasons.”
United States v. Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020)
(collecting cases).

                                                     3
U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary and compelling

reason for purposes of this policy statement.” U.S.S.G. § 1B1.13. Defendant acknowledges this

provision, and argues that rehabilitation alone does not form the basis for his motion. [DN 144 at

810]. He states:


         Not only has the Defendant shown an extraordinary degree of rehabilitation,
         achieved the goals sought by his original sentence imposed, but his Case
         Manager, R. Slone, has told the probation officer that the Defendant has
         furthered his education, completed RDAP, and completed a list of other
         programs that would help him transition in to the community once released from
         prison. Mr. Slone maintains that Mr. Wieber is a “Model Example” to the other
         inmates. This fits the definition of extraordinary in Black’s Law Dictionary
         which reads: Beyond what is usual, customary, regular or common.
Id. (internal citations omitted). Defendant also cites several compassionate release cases in support

of his position. See United States v. Peterson, No. 7:12-CR-15-1BO, 2019 U.S. Dist. LEXIS 93480

(E.D.N.C. June 4, 2019); United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391 (D. Neb.

Nov. 14, 2019); United States v. Walker, No. 1:11 CR 270, 2019 WL 5268752 (N.D. Ohio Oct.

17, 2019). However, these cases are unpersuasive given that extraordinary and compelling reasons

for release were found primarily because of the defendants’ age, medical condition, time served,

or a specific injustice, not because of their rehabilitation. See Peterson, 2019 U.S. Dist. LEXIS

93480 at *4 (“In this case, there is no genuine dispute that Peterson's age, medical conditions, and

the amount of time he has served would satisfy the criteria for demonstrating extraordinary and

compelling circumstances.”); Urkevich, 2019 WL 6037391 at *4 (“A reduction in his sentence is

warranted by extraordinary and compelling reasons, specifically the injustice of facing a term of

incarceration forty years longer than Congress now deems warranted for the crimes committed.”);

Walker, 2019 WL 5268752 at *7–8 (finding extraordinary and compelling circumstances based on

defendant’s history, circumstances of crime, acceptance of responsibility, meaningful use of time



                                                 4
in prison, failing health of mother, extraordinary job opportunity, and minimum time left

remaining on sentence).

       In fact, since the passage of the First Step Act, district courts around the country have

continued to deny motions for release based solely on the rehabilitation of the defendant. For

example, in the Eastern District of Kentucky, a defendant requested release on the basis that “[h]e

has an ideal prison record and is the prototype of a successfully rehabilitated individual.” United

States v. Washington, No. CR 5:13-020-DCR, 2019 WL 6220984, at *2 (E.D. Ky. Nov. 21, 2019).

Moreover, the defendant’s motion for release included “descriptions of impressive academic

achieves and exemplary conduct.” Id. Despite the defendant’s accomplishments, the court noted

that “[t]he language of § 994(t) evidences clear congressional intent to bar relief based on

rehabilitation alone, and no provision of the Act indicates that courts should disregard the

corresponding Application Note 3.” Id. Thus, the court concluded that the defendant’s

rehabilitation was an insufficient basis for § 3582(c)(1)(A)(i) relief. Id.; see also United States v.

Zullo, No. 1:09-CR-64-02, 2019 WL 7562406, at *2–3 (D. Vt. Sept. 23, 2019) (“None of the

principal criteria of poor health, family care needs, or old age apply to Zullo. His strongest

argument concerns rehabilitation which in his case has been very successful—at least so far as one

can tell on a paper record. But rehabilitation is specifically excluded as an independent basis for

compassionate release.”); United States v. Booker, No. 1:13-CR-00050, 2020 WL 830054, at *2

(N.D. Ohio Feb. 20, 2020) (“Booker points to his behavior and activities in prison as the

extraordinary and compelling reason for his release. However, ‘rehabilitation of the defendant

alone’ cannot serve as the basis for compassionate release.”); United States v. Brown, 411 F. Supp.

3d 446, 453–54 (S.D. Iowa 2019) (“The Court does not see BOP Progress Reports like this often.

One might even call it extraordinary and compelling. But while Congress largely left



                                                  5
‘extraordinary and compelling reasons’ undefined, it made clear rehabilitation, on its own, does

not suffice. The Court considers—and applauds—Defendant's conduct, but it cannot release him

on these grounds alone under § 3582(c).”).

        As in Brown, the Court applauds Defendant’s behavior in prison and the activities he has

undertaken to improve his life upon his release. However, the fact remains that “rehabilitation is

specifically excluded as an independent basis for compassionate release.” Zullo, 2019 WL

7562406, at *3. Therefore, the Court must DENY Defendant’s motion at this time.2

                                            CONCLUSION

        For the reasons set forth herein, IT IS HEREBY ORDERED: Defendant’s Motion for

Release Based on Extraordinary and Compelling Reasons, [DN 131], is DENIED.

        IT IS SO ORDERED.




                                                                        March 27, 2020

CC: Attorneys of Record

Troy A. Wieber
15693-033
BIG SANDY
U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 2068
INEZ, KY 41224
PRO SE




2
  Since the Court has denied Defendant’s motion on the merits, it declines to reconsider its prior ruling
regarding the exhaustion of administrative remedies as requested by the Government. [DN 142].

                                                     6
